                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    LISA LEEHANS                                                            CIVIL ACTION

    VERSUS                                                                  No.: 18-6014

    ANDREW SAUL,                                                            SECTION: “J” (1)
    COMMISSIONER OF THE
    SOCIAL SECURITY
    ADMINISTRATION


                                         ORDER & REASONS

        Before the Court is a Motion for Attorney’s Fees and Costs (Rec. Doc. 26) filed

by Plaintiff, Lisa Leehans, and a response (Rec. Doc. 27) filed by the Defendant,

Commissioner of the Social Security Administration. Having considered the motion

and legal memoranda, the record, and the applicable law, the Court finds that the

motion should be GRANTED.

                                               DISCUSSION

        On August 30, 2019, the Court reversed Plaintiff’s adverse benefits decision

and remanded the case to the Social Security Administration for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). Plaintiff now moves the Court for

$2,406.25 in attorney’s fees and $400 in costs as allowed under the Equal Access to

Justice Act (“EAJA”). 1 The EAJA entitles a prevailing litigant to “fees and other

expenses.” 28 U.S.C. § 2412(d)(1)(A); see also Astrue v. Ratliff, 130 S. Ct. 2521, 2524




1
 As discussed below, technically the reimbursement for costs comes from 28 U.S.C. § 1920, not the EAJA.
Nonetheless, a prevailing litigant in an appeal of an adverse Social Security decision is entitled to both.
(2010). Plaintiff seeks attorney’s fees for 13.75 hours of work performed at a rate

$175.00 an hour.

       Defendant does not oppose Plaintiff’s status as a prevailing litigant, nor the

overall quantum of attorney’s fees. Defendant’s sole objection is to Plaintiff’s request

for $400 in costs.

       Defendant correctly states that filing fees are technically awarded under 28

U.S.C. § 1920, not the EAJA. See Curvey v. Berryhill, No. 17-78, WL 3533590 (E.D.

La. July 23, 2018). Nevertheless, although Plaintiff has not directly cited the proper

statute supporting recovery of the $400, there appears to be no actual dispute that

Plaintiff is entitled to the $400 in costs. The Court finds it would be inefficient to force

Plaintiff to file another motion merely to specifically cite 28 U.S.C. § 1920,

particularly when there is no dispute over its applicability to Plaintiff.

                                     CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Attorney’s Fees and

Costs (Rec. Doc. 26) is hereby GRANTED and Plaintiff shall be awarded a combined

$2,806.25 in attorney’s fees and costs.

       New Orleans, Louisiana this 21st day of November, 2019.




                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE




                                             2
